DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 26-38 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110134894 A1 herein Stacey in view of US 20160135100 A1 herein Teyeb.
Claim 26, Stacey discloses a device, the device comprising: memory and processing circuitry (0039), configured to: 
determine one or more packets to be transmitted to a station device, assign a first multiband sequence number to a first packet of the one or more packets (0039, claim 1; 0037); 
assign a second multiband sequence number to a second packet of the one or more packets (0037, sequence numbers for different wireless interfaces).
Stacey discloses transmission to different wireless interfaces and bands.
Stacey may not explicitly disclose cause to send the first packet to a first access point based on a first report associated with the first access point; and cause to send the second packet to a second access point based on a second report associated with the second access point.
Teyeb discloses cause to send the first packet to a first access point based on a first report associated with the first access point (0019, 0152, traffic steering from LTE to WLAN based on threshold); and cause to send the second packet to a second (0019, 0152, traffic steering from LTE to WLAN based on threshold). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stacey to include traffic steering based on load as taught by Teyeb so as to alleviate load (0011).

Claim 27, Stacey in view of Teyeb discloses the device of claim 26. Stacey may not explicitly disclose wherein the memory and the processing circuitry are further configured to perform traffic steering of the one or more packets based on the first report and the second report.
Teyeb disclose wherein the memory and the processing circuitry are further configured to perform traffic steering of the one or more packets based on the first report and the second report (0019, 0152). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stacey to include traffic steering based on load as taught by Teyeb so as to alleviate load (0011).

Claim 28, Stacey in view of Teyeb discloses the device of claim 26. Stacey may not explicitly disclose wherein the first report comprises data associated with at least one of throughput information, latency information, or readability information.
Teyeb disclose wherein the first report comprises data associated with at least one of throughput information, latency information, or readability information (0119, 0155). Therefore, it would have been obvious to one of ordinary skill in the art before (0011).

Claim 29, Stacey in view of Teyeb discloses the device of claim 28. 
Stacey may not explicitly disclose wherein the throughput information is associated with a successful packet transmission between the first access point and the station device.
Teyeb discloses disclose wherein the throughput information is associated with a successful packet transmission between the first access point and the station device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stacey to include traffic steering based on load as taught by Teyeb so as to alleviate load (0011).

Claim 30, claim 30 further limits an alternative of claim 28. Since Stacey in view of Teyeb discloses throughput information, all of the limitations of claim 30. 

Claim 31, as analyzed with respect to the limitations as discussed in claim 26.

Claim 32, as analyzed with respect to the limitations as discussed in claim 26.

Claim 33, Stacey discloses the device of claim 31, wherein the first interface is associated with 2.4 gigahertz or 5 gigahertz (0037, 0048).

(0038, 0048).

Claim 35, Stacey discloses the device of claim 26, wherein the first interface and the second interface are in the same frequency band, wherein the first interface is an upper portion of the frequency band and the second interface is a lower portion of the frequency band (0037, 0048).

Claim 36, Stacey disclose the device of claim 26, wherein the device is a multiband proxy device having one or more interfaces associated with one or more frequency bands (0037-0038, 0048).

Claim 37, Stacey discloses the device of claim 26, further comprising a transceiver configured to transmit and receive wireless signals (0019, 0037).

Claim 38, Stacey discloses the device of claim 26 the device of claim 37, further comprising one or more antennas coupled to the transceiver (0019, 0037).

Claim 45, as analyzed with respect to the limitations as discussed in claim 26.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468